TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 10, 2013



                                      NO. 03-13-00098-CV


               Highland Lake Villas Homeowners Association, Inc., Appellant

                                                   v.

                                   Kyle Rodenbeck, Appellee




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
      DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE JONES




THIS DAY came on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall bear their own costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.